*1204OPINION.
Lansdon:
The services of the financial secretary were rendered to the decedent and remuneration therefor in the amount of $2,361.07 was due at date of her death when, obviously, it became an obligation of the estate. We agree with the respondent’s determination that such amount was not a proper charge against the income of the petitioner for the taxable period, and that it should have been claimed as a deduction from the corpus of the estate in the computation of the estate tax thereon.
The tax attorneys were retained by the decedent, but their work was not completed nor their compensation fixed at the date of her death. The record does not disclose whether they were employed on a time contract or a contingent fee basis. Whatever amount was due *1205them, if any, at March 19, 1923, was an obligation of the decedent and became a charge against the corpus of her estate, allowable as a deduction in computing the net value thereof. If any of the amount of $7,000 was remuneration for services rendered after the decedent’s death, it may have been an obligation of the petitioner, payable out of the income of the estate or an administration expense payable from the corpus thereof. In the absence of any information concerning the terms of the contract of employment, we are unable to say that the respondent erred in disallowing the amount of $7,000 as a deduction from the income of the petitioner for the taxable year.

Judgment will be entered for the respondent.